EXHIBIT 10.11

JOINT DIRECTION TO RELEASE PLEDGED INTERESTS FROM ESCROW

July 30, 2010

John Holt Smith, Esq.

Smith & Associates

415 Stunt Rd.

Calabasas, CA 91302

Dear Mr. Smith:

Reference is made to that certain Stock Pledge and Escrow Agreement (the
“Agreement”) dated April 1, 2010, by and between AMHN, Inc., a Nevada
corporation (“AMHN”), Seatac Digital Resources, Inc. (“Seatac”) and Smith &
Associates, pursuant to which Smith & Associates is holding in escrow a certain
certificate representing shares of stock (the “Pledged Interests”) of AMHN’s
subsidiary, America’s Minority Health Network, Inc.

Notwithstanding anything to the contrary in the Agreement, the undersigned, AMHN
and Seatac, hereby give this joint written instruction to Smith & Associates to
deliver, as soon as practicable, from the escrow established pursuant the
Agreement, share certificate number 7 representing 1,000 shares of common stock
of America’s Minority Health Network, Inc. Upon delivery of the foregoing, the
undersigned hereby release Smith & Associates from any further obligation under
the Agreement. The undersigned further agree to indemnify and hold Smith &
Associates harmless for any action taken in accordance with this joint written
instruction.

Sincerely,

AMHN, INC.

 

        /s/ Robert Cambridge By:  

 

        Robert Cambridge, Chief Executive Officer

SEATAC DIGITAL RESOURCES, INC.

 

        /s/ Robin Tjon By:  

 

        Robin Tjon, President Acknowledged and Agreed:

AMERICA’S MINORITY HEALTH NETWORK, INC.

 

        /s/ Shaneeka James By:  

 

        Shaneeka James, Chief Executive Officer